Title: To James Madison from Thomas Jefferson, 27 April 1804
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Apr. 27. 04.
Your’s of the 19th. is recieved and the papers accompanying it are returned. I am sorry that Russell declines the Consulship of Tunis, for, as declining it, we must consider the acquiescence under our wishes on the grounds & for the short time he has expressed. Whom shall we send? It will be a pity to lose the opportunity of his passage in the frigates; & yet I fear we shall. With respect to the unwarrantable commitment of us, by our agents at Paris & St. Petersburg, on the loss of the Philadelphia it is the most serious one which has happened to the present administration. This sordid disposition to throw upon the charity of others, our losses, altho losses of the same kind are daily happening to them, without their having ever sent a brief to us for relief, is a national stain, which unfortunately the nature of the case does not leave us free to wipe off by a disavowal: because on the part of the First Consul, the Emperor, the Grand Seigneur, the humble petitions of our functionaries are granted, the relief has probably been yielded, & carried into execution. If our prisoners are given up on the firman of the Grand Seigneur we cannot replace them in captivity. On the contrary every moral principle calls for expressions from us to those powers of our grateful acknolegements. To reject their boon after it has been yielded at the request of our own agents, would make them our enemies. Their promptitude to serve us shews they are disposed to cultivate particular friendship with us, and we ought not to lose the occasion of meeting it. But how to combine the sentiments of gratitude, of dignity & friendly disposition which the occasion I presume requires should be expressed to the Russian minister of foreign relations, is the great difficulty to be encountered, and I am glad it falls into so good hands, as yours. Another difficulty more embarrassing is presented. In consequence of this interposition, suppose, on the arrival of our squadron, our prisoners shall have been liberated. What is the Commodore to do? To go to beating their town about their ears immediately after their having done us voluntary justice, would be an outrage which would revolt the world against us, & especially the sovereigns at whose request it was done. They would be in honour bound to take the interests of Tripoli under their care, to demand indemnification from us, and perhaps that we should pay a ransom for the prisoners liberated. Our expedition then is disarmed, our expences sunk, and the opportunity of vindicating our honor gone. We were free to beg or to fight. We chose the latter & prepare for it. Unauthorised agents have taken the business out of our hands, have chosen to beg, & executed what they chose. Thus two inconsistent plans are going on at the same time, and will run foul of one another in a region so distant, that we cannot decide for ourselves which shall proceed. We must therefore enable the Commodore to decide, and furnish him with instructions adapted hypothetically to the different conditions in which he may find things on his arrival. My general idea is that whichever plan of action is found to be ahead of the other, should be carried into execution. If the prisoners have neither been delivered, nor agreed to be delivered, the measures of war may be pursued without just offence to the mediating powers. If they have been delivered, or are delivered to the Commodore on a demand made, we ought then to make as liberal a peace as we would have made after an unfortunate campaign, the ultimatum of which we had before settled. Should we, in negociating that peace use the mediation of the three powers? These my thoughts on the subject are thoughts only, and not decisions. If the squadron does not sail before my return, we will then consider & decide. If it shall be ready before my return, I have written fully to mr. Smith on the subject, and desired him to ask a consultation with the other gentlemen, & to frame his instructions accordingly, without waiting for a recurrence to me. My great hope is that Tripoli will not have been as prompt as the noble-minded Alexander. There will be some difficulty in giving a rap of the knuckles to mr. Harris, which shall be unseen by the emperor, do justice to the motives of Harris, yet make him sensible of his presumption in committing us, and the sordid taint with which he has affected the character of his country. Accept my affectionate salutations and assurances of constant attachment & respect.
Th: Jefferson
